





February 1, 2014




BioShaft Water Technology, Inc.

111 West Ocean Blvd., 4th Floor

Long Beach, CA 90802







RE:

CONSULTING AGREEMENT BETWEEN

 

BioShaft Water  Technology, Inc. (the “Company”)

 

AND Sustainable Water Corp (the “Consultant”)




Further to the discussion between BioShaft Water Techonolgy, Inc. and
Sustainable Water Corp, below are the terms of the agreement between the Company
and the consultant engaging as a Chief Operations Officer




AGREEMENT




DATED on this 1st day of February 2014 by BioShaft Water Technology, Inc. with
office in Long Beach, CA (the “Company”) and Sustainable Water Corp a State of
California Corporation with offices in San Pedro, CA (the “Consultant”).




CONSULTING SERVICES




A.) The Company hereby retains the services of the Consultant to render
corporate marketing and business development in the form of:




1.

Ensure adequate cash management systems in place;

2.

Negotiate sales contracts;

3.

Source out contractors to build treatment systems upon execution of sales
contracts;

4.

Meet with municipalities to demonstrate the Bioshaft Water Treatment systems.




B.) The Consultant hereby accepts such retention on the terms and conditions
herein set forth and agree to use their best efforts to perform these services
at the request of the Company.




C.) The Consultant shall not be required to devote any minimum or specific
expenditure of time in performing these services, provided that the Consultant
shall be reasonably accessible to the Company and shall devote such efforts to
the effective performance of such services as may be commensurate therewith.




TERM




The term of this Agreement shall be for twenty-four months from the date this
agreement is signed.





BioShaft Water Technology, Inc.

111 West Ocean Blvd., 4th Floor  Long Beach, CA 90802




--------------------------------------------------------------------------------




After twenty-four months, this Agreement can be terminated with 30 days written
notice by either party




COMPENSATION




In full consideration and compensation for the consulting services to be
rendered to the Company by the Consultant, the Consultant shall be remunerated
as follows (all figures are in US dollars)




1.

The Company shall pay the Consultant fifteen thousand monthly ($15,000.00) for
the services rendered by the Consultant on the Company’s behalf.

2.

The fifteen thousand monthly ($15,000.00) is payable on the execution of the
contract and every thirty days afterward.




EXPENSES




The compensation includes reasonable expense in connection with the services
stated above, including but not limited to: telephone, facsimile, postage,
photocopying, travel and courier expenses. The Company agrees to reimburse the
Consultant for special pre-approved travel expenses for marketing, training or
special projects.




COMPANY’S OBLIGATIONS




The Company shall make available to the Consultant all information concerning
the business, assets, operations and financial condition of the Company, which
the Consultant reasonably requests in connection with the performance of its
obligations.  The Consultant may rely on the accuracy of all such information
without independent verification.




CONFIDENTIALITY




The Consultant hereby agrees to maintain in the strictest confidence all such
information Provided to it by the Company, provided that such information is
first identified by the Company as confidential information.




INDEMNIFICATION




The Company shall indemnify and hold harmless the Consultant against any and all
loss, liability, damage, cost or expense arising out of any claim or lawsuit,
actual or threatened, which the Consultant may suffer, sustain or become subject
to, as a result of, or in connection with, the performance of their obligations
under this Agreement, except for any loss, liability or expense which is
suffered as the result of, or in connection with, the Consultant’s willful
misconduct, provided that the Consultant shall give prompt written notice to,
and shall cooperate with and render assistance to, the Company regarding any
such claim or lawsuit, and provided further the Company shall have the option to
undertake and conduct the defense of any such claim or lawsuit.





BioShaft Water Technology, Inc.

111 West Ocean Blvd., 4th Floor  Long Beach, CA 90802




--------------------------------------------------------------------------------




ENTIRE AGREEMENT




This Agreement constitutes the entire Agreement between the parties and replaces
all previous agreements, written or oral between the parties.  This agreement
can only be amended in writing and both parties must sign all amendments.




Please indicate acceptance of these terms by signing below where indicated.







Sustainable Water Corp

BioShaft Water Technology, Inc.




/s/ Imad Yassine

/s/ Bashar Amin

February 1, 2014

February 1, 2014

Imad Yassine, COO

Bashar Amin, CEO

























































































BioShaft Water Technology, Inc.

111 West Ocean Blvd., 4th Floor  Long Beach, CA 90802


